DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa M. Lint, Esq., on May 4, 2022.

The claims have been amended as follows.

1. (Previously Presented) A measurement device comprising:  
a sampling unit configured to sample a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
a processing unit configured to execute processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform;
a time information requesting unit configured to request a time information provision device, which is communicatively connected through a network, to provide time information; 
a time information acquisition unit configured to acquire the time information provided from the time information provision device in response to the request; and 
an adjustment unit configured to adjust a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition unit and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state.  
2. (Original) The measurement device according to claim 1, wherein the time information acquisition unit acquires at least a value of a clock of the time information provision device and a value of a zero-cross counter counting zero-cross points at which positivity/negativity of the waveform is inverted in the time information provision device as the time information. 
3. (Original) The measurement device according to claim 1, wherein the time information acquisition unit acquires the time information from the time information provision device sampling a waveform of at least one of a voltage and a current at another measurement point of the power line.  
4. (Original) The measurement device according to claim 2, wherein the time information acquisition unit acquires the time information from the time information provision device sampling a waveform of at least one of a voltage and a current at another measurement point of the power line.  
5. (Original) The measurement device according to claim 1, wherein the adjustment unit adjusts the processing timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference.  
6. (Original) The measurement device according to claim 2, wherein the adjustment unit adjusts the processing timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference.  
7. (Original) The measurement device according to claim 3, wherein the adjustment unit adjusts the processing timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference.  
8. (Original) The measurement device according to claim 4, wherein the adjustment unit adjusts the processing timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference.  
9. (Original) The measurement device according to claim 1, wherein the processing unit samples the waveform in the sampling unit.  
10. (Original) The measurement device according to claim 2, wherein the processing unit samples the waveform in the sampling unit.  
11. (Original) The measurement device according to claim 3, wherein the processing unit samples the waveform in the sampling unit.  
12. (Original) The measurement device according to claim 4, wherein the processing unit samples the waveform in the sampling unit.  
13. (Currently Amended) A measurement system comprising:
a measurement device comprising:
a sampling unit configured to sample a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
a processing unit configured to execute processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform;
a time information requesting unit configured to request a time information provision device, which is communicatively connected through a network, to provide time information; 
a time information acquisition unit configured to acquire the time information provided from the time information provision device in response to the request; and 
an adjustment unit configured to adjust a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition unit and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state; and
a time information provision device comprising:  
a sampling unit configured to sample a waveform of at least one of a voltage and a current at a measurement point of a power line at [[a]] the predetermined sampling timing; 
a processing unit configured to execute processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; 
a request acquisition unit configured to acquire a request for provision of time information from [[a]] the  measurement device that is communicatively connected through a network; and
a time information provision unit configured to provide the time information based on a processing timing of the processing for the measurement device in the processing slots in response to the request.  
14. (Previously Presented) The measurement system according to claim 13, wherein the time information provision unit provides the time information for the measurement device sampling a waveform of at least one of a voltage and a current at another measurement point of the power line. 
15. (Previously Presented) The measurement system according to claim 13, wherein the sampling unit samples the waveform at a sampling timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference. 
16. (Previously Presented) The measurement system according to claim 13, wherein the processing unit samples a waveform in the sampling unit.  
17. (Currently Amended) A measurement device control method causing a measurement device to execute:  
a sampling step of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
a processing step of executing processing of the waveform sampled in the sampling step in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform;
a time information requesting step of requesting a time information provision device, which is communicatively connected through a network, to provide time information; 
a time information acquisition step of acquiring the time information provided from [[a]] the time information provision device in response to the request; and 
an adjustment step of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired in the time information acquisition step and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state. 
18. (Currently Amended) A measurement control method causing:
a measurement device to execute:
a sampling step of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
a processing step of processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform;
a time information requesting step of requesting a time information provision device, which is communicatively connected through a network, to provide time information; 
a time information acquisition step of acquiring the time information provided from the time information provision device in response to the request; and 
an adjustment step of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition step [[unit]] and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state; and
[[a]] a time information provision device to execute:  
a sampling step of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at [[a]] the predetermined sampling timing; 
a processing step of executing processing of the waveform sampled in the sampling step in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; 
a request acquisition step of acquiring a request for provision of the time information from [[a]] the measurement device that is communicatively connected through a network; and 
a time information provision step of providing the time information based on a processing timing of the processing for the measurement device in the processing slots in response to the request. 
19. (Currently Amended) A non-transitory computer readable medium recording a measurement device control program causing a measurement device to execute:  
a sampling process of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
a processing process of executing processing of the waveform sampled in the sampling process in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform;
a time information requesting process of requesting a time information provision device, which is communicatively connected through a network, to provide time information; 
a time information acquisition process of acquiring the time information provided from [[a]] the time information provision device in response to the request; and 
an adjustment process of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired in the time information acquisition process and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state.  
 20. (Currently Amended) A non-transitory computer readable medium recording a measurement control program causing:
a measurement device to execute:
a sampling process of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
a processing process of processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform;
a time information requesting process of requesting a time information provision device, which is communicatively connected through a network, to provide time information; 
a time information acquisition process of acquiring the time information provided from the time information provision device in response to the request; and 
an adjustment process of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition unit and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state; and
a time information provision device to execute:  
a sampling process of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at [[a]] the predetermined sampling timing; 
a processing process of executing processing of the waveform sampled in the sampling process in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; 
a request acquisition process of acquiring a request for provision of the time information from [[a]] the  measurement device that is communicatively connected through a network; and 
a time information provision process of providing the time information based on a processing timing of the processing for the measurement device in the processing slots in response to the request. 

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 4/19/2022 & 4/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Response to Amendment

This action is a response to the above examiner's amendment, which has been entered.  Claims 1-20 are pending for examination.

	As a result of the amendment, all objections and rejections are withdrawn.  The case is in condition for allowance.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2011/0208468 to Yamamoto et al., which discloses a power distribution network estimation device having processing, sampling, time info acquisition, and synchronization generally, but lacking a plurality of processing slots and assuming a synchronized state from an unsynchronized state;
	United States Patent App. Pub. No. 2005/0032535 to Alexander et al. discloses a communication apparatus and method having zero-crossing counting, but lacking a plurality of processing slots and assuming a synchronized state from an unsynchronized state.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A measurement device comprising . . . a processing unit configured to execute processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; . . . and an adjustment unit configured to adjust a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition unit and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state,"
	in claim 13, "A measurement system comprising . . . a processing unit configured to execute processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; . . . and an adjustment unit configured to adjust a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition unit and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state,"
	in claim 17, "A measurement device control method causing a measurement device to execute . . . a processing step of executing processing of the waveform sampled in the sampling step in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; . . . and an adjustment step of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired in the time information acquisition step and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state,"
	in claim 18, "A measurement control method causing . . . a processing step of processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; . . . and an adjustment step of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition step and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state,"
	in claim 19, "A non-transitory computer readable medium recording a measurement device control program causing a measurement device to execute . . . a processing process of executing processing of the waveform sampled in the sampling process in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; . . . and an adjustment process of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired in the time information acquisition process and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state," and
	in claim 20, "A non-transitory computer readable medium recording a measurement control program causing: a measurement device to execute . . . a processing process of processing of the waveform sampled by the sampling unit in a plurality of processing slots repeatedly with a predetermined period in synchronization with the waveform; . . . and an adjustment process of adjusting a processing timing of the processing in the processing slots on the basis of the time information acquired by the time information acquisition unit and the waveform so that the time information provision device and the measurement device assume a synchronized state from an unsynchronized state,"
	in combination with all other limitations.

Claims 2-12 and 14-16 are allowed as being dependent on claims 1 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/6/2022